Citation Nr: 0336165	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which continued the evaluation of the veteran's tinnitus as 
10 percent disabling.


FINDING OF FACT

The veteran has a 10 percent rating for his bilateral 
tinnitus, which is the highest possible schedular rating for 
this condition; and, as a matter of law, separate 10 percent 
ratings are not assignable for tinnitus in each ear.


CONCLUSION OF LAW

The claim for a rating higher than the current 10 percent for 
bilateral tinnitus is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior to and after June 10, 1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran was informed of the VCAA in a June 27, 2001 RO 
letter ("VCAA letter").  Another letter with the same date 
("the other June 27, 2001 letter"), and a July 2001 letter, 
explained the information or evidence needed to grant the 
requested benefit and the respective responsibilities, his 
and VA's, in obtaining such information and evidence.  The 
VCAA letter does not specify any time period during which the 
RO would wait for him to submit additional evidence before 
proceeding on his claim, but the Board notes that the last 
page of this letter appears to be missing from the claims 
file.  The other June 27, 2001, letter and the July 2001 
letter stated that if the RO did not receive information or 
evidence from him within 60 days, it would decide his claim 
based only on the evidence already in its possession and any 
VA examinations or medical opinions.  The other June 27, 2001 
letter also informed him that, if evidence he submitted was 
received within one year from the date of the letter, the RO 
might be able to pay him from the date it received his claim, 
but that if the evidence were not received within that year, 
any benefits would be paid from the date the evidence was 
received.

Recently, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

The RO's other June 27, 2001 letter essentially indicated 
that it was preferable the veteran responded within 60 days-
which, on its face, is akin to the 30-day allotted response 
time invalidated by the court in the PVA case.  But the RO 
also indicated he actually had a full year to respond.  And 
more than a year has elapsed since the June and July 2001 
letters.  During that time, the veteran submitted private 
medical records and underwent a VA examination for post 
traumatic stress disorder (PTSD), the RO issued a deferred 
rating for PTSD and ordered an additional VA examination, 
issued a statement of the case (SOC), and, after the 
veteran's June 2002 VA examination, a supplemental SOC 
(SSOC), and issued a rating decision granting service 
connection for PTSD with an evaluation of 70 percent, the 
veteran filed a claim for unemployability, and the RO granted 
this claim.  During this time period, the veteran also 
perfected his appeal to the Board by filing a timely 
substantive appeal (VA Form 9), and his representative 
subsequently filed a written brief on his behalf.

At no time since the RO's June and July 2001 letters-which, 
again, were more than 1 year ago, has the veteran provided 
any additional information suggesting that additional 
evidence needs to be obtained.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2003).  While some 
additional records were received, none related to tinnitus.  
So despite the holding in the recent PVA case, there is no 
legitimate reason to further delay a decision in his appeal-
particularly since no additional evidence appears 
forthcoming.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Obviously then, since no 
such additional records even exist, none need be obtained.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding his appeal 
without first remanding his case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Since entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare and contrast with the holding in Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (where veteran 
timely appeals ratings initially assigned for his 
disabilities, Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claims when 
the disabilities may have been more severe than at other 
times during the course of the appeal).

Bilateral Tinnitus

The Board notes that VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  The new regulations are codified at 38 C.F.R. 
§§ 4.85-4.87a (2003).  In this particular case, the veteran 
filed his claim for an increased rating in July 2000, after 
the effective date of the criteria.  Thus, only the new 
criteria need be considered because the change from the old 
criteria to the new criteria did not occur during the 
pendency of his appeal.  See Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  As demonstrated below, however, under both 
the old and new criteria, the current ten percent rating is 
the maximum that the veteran could receive for his tinnitus. 

The December 1997 VA examination indicates that the veteran 
has tinnitus, that it had its onset during military service, 
and it is constant, bilateral, and gradually increasing.  In 
his October 1997 Statement in Support of Claim (VA Form 21-
4138), the veteran stated that the tinnitus has gotten louder 
and causes him to have trouble concentrating.

The veteran's representative has cited Wanner v. Principi, 17 
Vet. App. 4 (2003) for the proposition that separate 10 
percent ratings may be assigned for tinnitus in each ear.  
However, the specific holding in Wanner, supra, was the 
invalidation of that portion of 38 C.F.R. § 4.87a, Diagnostic 
Code 6260, effective prior to June 10, 1999, which provided a 
10 percent disability rating for tinnitus resulting from head 
injury, concussion or acoustic trauma.  Thus, the only 
remaining criterion under the pre-June 10, 1999, standard for 
a 10 percent rating was that there be persistent tinnitus.  
Under the revised Diagnostic Code 6260-which became 
effective on June 10, 1999, a 10 percent rating is warranted 
for persistent tinnitus.  Note 2 to Diagnostic Code 6260 
provides that only a single evaluation will be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  

Moreover, Wanner, supra, published February 12, 2003, 
preceded a recent precedent opinion of the VA General Counsel 
dated May 22, 2003.  In VAOGCPREC 2-2003 it was held that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. § 4.87 
(2003)), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code.  The Board is bound by 
precedent opinions of the VA General Counsel under 38 
U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. § 19.5 (2003).  

Accordingly, as a matter of law, separate schedular ratings 
of 10 percent may not be assigned for tinnitus of each ear.  
See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Consideration

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the veteran has not required 
hospitalization for the disability at issue, much less 
frequently, and the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

The claim for an increased rating for bilateral tinnitus, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



